Citation Nr: 0427162	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  02-14 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for hypertension.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel







INTRODUCTION

The veteran had active military service from June 1972 to 
January 1973.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.
In November 2001 the RO, in pertinent part, denied 
entitlement to an evaluation in excess of 10 percent for 
hypertension.


FINDING OF FACT

Hypertension is not manifested by diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more; continuous medication is necessary for control. 


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 
4.104, Diagnostic Code 7101 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record shows that RO received the veteran's claim for 
increase in the disability rating for hypertension in October 
2000.  VA clinical records from July 1999 showed his blood 
pressure was 132/86.  In February 2000, blood pressure was 
111/81 with hypertension described as stable.  In April 2000 
the recorded reading was 138/102, in May 2000, 115/67 and in 
August 2000, 131/91.  

Contemporaneous private treatment records from one provider 
showed readings in 1999 of 124/96, 128/92, 112/84, 120/96, 
132/100, 124/90 and 120/96.  During 2000, recorded readings 
were 120/90, 144/100, 138/82, 130/96, 150/94, 142/100, 
120/100, 132/100, 140/100, 112/88, 110/96 and 132/100.  A 
stress test report in June 2000 showed resting blood pressure 
120/90 and 127/91 with diastolic pressures below 100 and 
systolic pressure below 200 during exercise.  Another 
treatment provider reported reading of 108/80, 116/90, 
124/84, 120/100 and 108/82 during this period.

The VA records during 2001 showed blood pressure of 126/82 on 
two occasions.  Private treatment records showed readings of 
132/100 and 122/96.  

A VA examiner in August 2002 reviewed the veteran's claims 
file and medical record and noted his complaints of 
dizziness, left ventricle pain and left arm pain.  The 
examiner reported three blood pressure readings of 120/75.  
The diagnosis was hypertension well controlled on the current 
regimen.

VA clinical records through mid 2004 showed blood pressure 
readings of 118/78 in March 2003, with a notation of stable 
blood pressure and in July 2003, 118/78, with the latter 
dated reading being repeated many times in the record.  
Private clinical records in 2004 showed readings of 142/96 
and 130/86.  A stress test report early in 2004, noted 
resting blood pressure of 133/86 and peak pressure 170/70.  

A VA examiner in March 2004 reported the claims file and 
electronic medical records had been reviewed.  The examiner 
stated that the veteran's blood pressure had been well 
controlled and during the past three years systolic pressure 
ranged from 110 to 136, and diastolic pressure ranged from 77 
to 93.  The examiner noted the current medication regimen.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  


The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2; and resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3; where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7; and, evaluating 
functional impairment on the basis of lack of usefulness, and 
the effects of the disabilities upon the person's ordinary 
activity.  38 C.F.R. § 4.10.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

With regard to the veteran's request for increased schedular 
evaluations, the Board will only consider the factors 
enumerated in the applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

The criteria addressing The Cardiovascular System, Diseases 
of the Arteries and Veins were amended on January 12, 1998.  
A 10 percent evaluation may be assigned for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) with diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control, 20 percent with diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more, 40 percent with diastolic pressure 
predominantly 120 or more, and 60 percent with diastolic 
pressure predominantly 130 or more.  

Note (1): Hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.

Note (2): Evaluate hypertension due to aortic insufficiency 
or hyperthyroidism, which is usually the isolated systolic 
type, as part of the condition causing it rather than by a 
separate evaluation.  38 C.F.R. § 4.104; Diagnostic Code 7101 
(effective January 12, 1998).



When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran filed his claims in 
October 2000.  

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  

VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The November 2001 rating decision, August 2002 statement of 
the case (SOC), May and June 2003 and June 2004 supplemental 
statements of the case (SSOC) and VA letters apprised the 
veteran of the information and evidence needed to 
substantiate his claims and the reasons and bases for VA's 
decision.  Furthermore, these documents outline the specific 
evidence that was considered when the determination was made.  

The RO through its January 2001 letter explained the 
provisions of the VCAA and thereby, as well as through the 
SOC and SSOCs the veteran was informed of the enactment of 
the VCAA, and provided the opportunity to identify additional 
evidence in support of his claim.  He was advised that VA 
would obtain his service medical records, VA records, and 
other pertinent federal records.  He was also informed that 
VA would also make reasonable efforts to obtain any 
identified private medical evidence.  However, it was 
ultimately his responsibility to submit any private records.  



The veteran was sufficiently informed of the division of 
responsibilities between the parties to obtain evidence and 
afforded additional time to identify evidence in support of 
his claim.  He was also notified of the relevant evidence in 
VA's possession upon which a decision would be based.  As 
such, the Board finds that the correspondence collectively 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate his claim as required 
by Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA), 345 F.3d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

However, the President signed a technical amendment to 
clarify that the time limitations for submitting evidence in 
the VCAA do not prevent VA from issuing a decision before 
expiration of that time period.  Veterans Benefits Act of 
2003.  Accordingly, the Board concludes that the veteran has 
been provided statutorily sufficient time and opportunity to 
submit evidence in support of his claim.  The claim was not 
decided initially until nearly one year had passed from the 
January 2001 VCAA notice. 

The United States Court of Appeals for Veteran Claims' (CAVC) 
decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  




In the present case, as noted above, the veteran had already 
been notified of the enactment of the VCAA of 2000 by the RO 
in January 2001, prior to the November 2001 consideration of 
his claims.  Accordingly, the RO procedural actions are 
consistent with Pelegrini II, supra.

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claim.  See also, VAOPGCPREC 01-04.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the veteran covering all content 
requirements is harmless error.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Indeed, he has identified VA and 
private treatment sources and the RO has undertaken action to 
obtain relevant records.  

The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination or 
opinion is deemed "necessary" if the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim that has been addressed in this 
decision.  The relevant VA and private treatment records are 
included in the file.  Two VA medical examinations were 
conducted that are adequate for evaluating this claim for 
increase for hypertension.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence to be associated 
with the record.  Indeed, in June 2004 he advised the RO that 
he had no additional information to submit.  Hence, VA's duty 
to assist the veteran in the development of his claim has 
been satisfied.  Further discussion of the VCAA regarding the 
claim for service connection on a secondary basis appears 
below.


Increased Rating for Hypertension

The veteran's assertions concerning the severity of his 
service-connected hypertension are within the competence of a 
lay party to report in a claim seeking an increase in the 
disability rating.  King v. Brown, 5 Vet. App. 19 (1993).  He 
asserted in a September 2002 letter that on many occasions in 
the previous four years his diastolic blood pressure was 
above 100.



The medical examination records and other contemporaneous 
medical information that discuss hypertension include 
sufficient detail regarding the disability to apply current 
rating criteria and are considered the best evidence for an 
informed determination of the appropriate rating for his 
hypertension.  Further, there has not been reported any other 
comprehensive evaluation or treatment since the VA 
examination report of 2004.  

Rating hypertension under the current rating scheme relies 
essentially on the recorded diastolic and systolic pressure 
as reflected in the applicable alternative ratings from 10 to 
60 percent.  The veteran has been provided the essential 
rating criteria.  

The Board finds the selected rating scheme appropriate for 
the veteran's disability in view of the symptomatology and 
the disability for which service connection is in effect.  38 
C.F.R. §§ 4.20, 4.21. 

The record reflects that the RO rated the veteran's 
disability on the basis of contemporaneous, comprehensive VA 
examinations and treatment records that cover several years.  
The record includes a recent comprehensive VA examinations in 
2002 and 2004 and ongoing VA outpatient and private 
evaluation of hypertension.  

Viewed collectively, the reports that addressed hypertension 
offer substantive information probative of the severity of 
the disability in accordance with applicable evaluation 
criteria.  

Thus, the record supplemented at various times since the 
claim for increase in October 2000 offers the best evidence 
of the severity of the disability during the appeal period.  


Applying the probative evidence to the rating schedule 
criteria leads the Board to conclude that a higher evaluation 
than currently assigned is not warranted under the applicable 
rating criteria.  The symptoms, overall, appear to reflect no 
more than the corresponding percentage evaluation under Code 
7101 of 10 percent would contemplate.  

The rating scheme applied does require a rather mechanical 
application of the schedular criteria.  However, even 
applying the rating schedule liberally results in a 10 
percent evaluation currently that recognizes diastolic 
pressure predominantly below 110 and alternatively under the 
current scheme systolic pressure predominantly below 200.  
Although the veteran argues in 2002, regarding the level of 
diastolic pressure, the records showed the recorded blood 
pressure over several years was well within the 10 percent 
criteria.  An increase in medication is not an essential 
element, although the record does reflect at times a 
variation in his regimen.  

A 10 percent evaluation contemplates symptomatic 
hypertension.  However, the evidence of probative value in 
view of the detailed description of pertinent evaluative 
criteria, viewed objectively, preponderates against the claim 
for increase.  The veteran's appreciation of his 
symptomatology is noted.  However, his assessment of the 
extent of symptoms must be viewed against the record and 
applied to the specific rating criteria.  

The level of disability appears to have been accounted for in 
the evaluation based upon the numerous blood pressure 
readings reported which did not predominate or more nearly 
approximate the 10 percent criteria.  The need for medication 
continuously will support the current evaluation.  

The Board must assign probative weight to evidence and will 
assign substantial evidentiary weight to statements made 
contemporaneously rather than recollections of events many 
years later.  Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).  Although the veteran on occasion refers to generally 
higher blood pressure readings, the Board has reviewed the 
numerous readings to determine the level of blood pressure 
more nearly approximated.  

In addition the VA examiner in 2004 summarized the diastolic 
and systolic readings for a period of several years and this 
provides additional evidence against an increased rating at 
this time. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent currently with application 
of all pertinent governing schedular criteria.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


Extraschedular Consideration

The Board is precluded by regulation from assigning an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) in 
the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  

In the veteran's case at hand the RO provided the pertinent 
criteria for extraschedular evaluation and obviously 
considered them, but it did not grant increased compensation 
benefits on this basis.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

The Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the VA Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service might consider exceptional or unusual.  
Shipwash, 8 Vet. App. at 227.

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the RO has provided the 
applicable regulation but no argument has been expressed by 
the veteran for an extraschedular evaluation for 
hypertension.  

The veteran has not submitted any statement on appeal arguing 
otherwise, and those of his representative do not imply that 
extraschedular evaluation is sought in the spirit of the 
basic underlying claim for increased compensation benefits 
for hypertension.  

Thus, the Board finds that it is not material to the 
determination in this case.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



